Filed 9/29/16 P. v. Watkins CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,

    Plaintiff and Respondent,                                                          F071588

    v.                                                               (Kern Super. Ct. No. BF158201A)

HARVEY LEE JOE WATKINS,
                                                                                    OPINION
    Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John S. Somers,
Judge.
         Rex Williams, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Kane, Acting P.J., Detjen, J., and Smith, J.
       Appellant Harry Lee Joe Watkins pled no contest to two counts of vehicle theft
(counts 1 & 5, Veh. Code, § 10851, subd. (a))1 and admitted three prior prison term
enhancements (Pen. Code, § 667.5, subd. (b)). Following independent review of the
record pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On September 23, 2014, Michael Ferrell discovered that his Suzuki motorcycle
was missing from where he had parked it the day before in his apartment complex
parking lot.
       On October 11, 2014, Highway Patrol Officer Jason Mitchell stopped Watkins as
he rode Ferrell’s motorcycle. Officer Mitchell ran the motorcycle’s license plate number
and it came back as belonging to a 1988 Honda (case No. BF158201A).
       On December 18, 2014, Watkins took a vehicle belonging to Michael Redick (case
No. BF158613A).
       Around February 19, 2015, the district attorney filed an amended information
charging Watkins with two counts each of vehicle theft (counts 1 and 5) and receiving a
stolen vehicle (counts 2 & 6, Pen. Code, § 496d, subd. (a)), one count each of displaying
a license plate not issued for the vehicle (count 3, § 4462.5) and driving while his
privilege to drive was suspended (count 4, § 14601.1, subd. (a)), and eight prior prison
term enhancements (Pen. Code, § 667.5, subd. (b)).
       On March 5, 2015, Watkins pled no contest to counts 1 and 5 and admitted three
prior prison term enhancements and that he violated his probation in an unrelated case.
In exchange for his plea, the remaining counts and allegations were dismissed and
Watkins would be sentenced to an aggregate six-year term in the instant case and a
concurrent 360 days on the probation violation in the unrelated case.

1      All statutory references are to the Vehicle Code unless otherwise noted.


                                             2
       On April 7, 2015, the court sentenced Watkins to an aggregate six-year local term
consisting of concurrent, aggravated terms of three years on counts 1 and 5, three one-
year prior prison term enhancements, and a concurrent 360 days on the unrelated
probation violation. Watkins was ordered to serve the first two years in local custody and
the remainder of his sentence under mandatory supervision. Per defense counsel’s
request, the court also set a date for a restitution hearing.
       On April 21, 2015, after conducting a restitution hearing the court ordered
Watkins to pay $5,358.52 to victim Ferrell and $6,444.04 to victim Redick.
       Watkins’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Watkins has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3